Exhibit 10.1

 

SONIC AUTOMOTIVE, INC.

2004 STOCK INCENTIVE PLAN

 

ARTICLE 1.    PURPOSE AND EFFECTIVE DATE

 

1.1    Purposes of the Plan.    Sonic Automotive, Inc. (the “Company”) has
established this Sonic Automotive, Inc. 2004 Stock Incentive Plan (the “Plan”)
to promote the interests of the Company and its stockholders. The purposes of
the Plan are to provide key employees and consultants providing services to the
Company and its Subsidiaries with incentives to contribute to the Company’s
performance and growth, to offer such persons stock ownership in the Company or
other compensation that aligns their interests with those of the Company’s
stockholders and to enhance the Company’s ability to attract, reward and retain
such persons upon whose efforts the Company’s success and future growth depends.

 

1.2    Effective Date.    The Plan was adopted by the Board of Directors on
February 19, 2004 and shall be effective as of such date, subject to the
requisite approval of the Company’s stockholders at the 2004 Annual Meeting of
Stockholders. Awards may be granted prior to stockholder approval of the Plan,
provided that all such Awards must be subject to stockholder approval of the
Plan. This means that no Option or SAR may be exercised prior to such approval,
and all Awards must be subject to forfeiture if such approval is not obtained.

 

ARTICLE 2.    DEFINITIONS

 

2.1    Definitions.    As used in the Plan, the following capitalized terms
shall have the meanings set forth below:

 

(a)  “Award” means, individually or collectively, a grant under this Plan of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards or Stock Awards.

 

(b)  “Award Agreement” means an agreement entered into by a Participant and the
Company, setting forth the terms and conditions applicable to an Award granted
to the Participant under this Plan.

 

(c)  “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

(d)  “Cause” means any act, action or series of acts or actions or any omission,
omissions, or series of omissions which result in, or which have the effect of
resulting in, (i) the commission by the Participant of a crime involving moral
turpitude, which crime has a material adverse impact on the Company or a
Subsidiary or which is intended to result in the personal enrichment of the
Participant at the expense of the Company or a Subsidiary; (ii) the
Participant’s material violation of his responsibilities, or the Participant’s
gross negligence or willful misconduct; or (iii) the continuous and willful
failure by the Participant to follow the reasonable directives of the Board of
Directors. In any event, the existence of “Cause” shall determined by the
Committee.

 

(e)  “Change in Control” means any merger or consolidation in which the Company
is not the surviving corporation and which results in the holders of the
outstanding voting securities of the Company (determined immediately prior to
such merger or consolidation) owning less than a majority of the outstanding
voting securities of the surviving corporation (determined immediately following
such merger or consolidation), or any sale or transfer by the Company of all or
substantially all of its assets or any tender offer or exchange offer for, or
the acquisition, directly or indirectly, by any person or group of, all or a
majority of the then-outstanding voting securities of the Company.

 

(f)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor act thereto.

 

(g)  “Committee” means (i) the committee appointed by the Board to administer
the Plan or (ii) in the absence of such appointment, the Board itself.
Notwithstanding the foregoing, to the extent required for Awards to be exempt
from Section 16 of the Exchange Act pursuant to Rule 16b-3, the Committee shall
consist of two or more Directors who are “non-employee directors” within the
meaning of such Rule 16b-3, and to the extent required for Awards to satisfy the
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code and the regulations thereunder, the Committee shall consist
of two or more Directors who are “outside directors” within the

 



--------------------------------------------------------------------------------

meaning of Section 162(m) of the Code. The Compensation Committee of the Board
of Directors shall constitute the Committee until otherwise determined by the
Board of Directors.

 

(h)  “Common Stock” means the Class A common stock of the Company, par value
$0.01 per share.

 

(i)  “Company” means Sonic Automotive, Inc., a Delaware corporation, or any
successor thereto.

 

(j)  “Director” means any individual who is a member of the Board of Directors
of the Company.

 

(k)  “Disability” means a permanent and total disability as described in Section
22(e)(3) of the Code and determined by the Committee.

 

(l)  “Employee” means any employee of the Company or any Subsidiary. Directors
who are not otherwise employed by the Company or a Subsidiary are not considered
Employees under this Plan.

 

(m)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

(n)  “Fair Market Value” means, as of a particular date, the value of the Common
Stock determined as follows:

 

(i)  If the Common Stock is traded on a national or regional securities exchange
or on the Nasdaq National Market System (“Nasdaq”), Fair Market Value shall be
determined on the basis of the closing sale price on the principal securities
exchange on which the Common Stock may then be traded on the last trading day
prior to the date of reference or, if there is no such sale on the relevant
date, then on the last previous day on which a sale was reported;

 

(ii)  If the Common Stock is not listed on any securities exchange or traded on
Nasdaq, but nevertheless is publicly traded and reported on Nasdaq without
closing sale prices for the Common Stock being customarily quoted, Fair Market
Value shall be determined on the basis of the mean between the closing high bid
and low asked quotations in such other over-the-counter market as reported by
Nasdaq on the last trading day prior to the date of reference; but, if there are
no bid and asked quotations in the over-the-counter market as reported by Nasdaq
on that date, then the mean between the closing bid and asked quotations in the
over-the-counter market as reported by Nasdaq on the immediately preceding day
such bid and asked prices were quoted; and

 

(iii)  If the Common Stock is not publicly traded as described in (i) or (ii)
above, Fair Market Value shall be determined by the Committee in good faith.

 

(o)  “Family Members” means the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, or any person sharing the
Participant’s household (other than a tenant or employee).

 

(p)  “Incentive Stock Option” or “ISO” means an option to purchase shares of
Common Stock granted under Article 6 which is designated as an Incentive Stock
Option and is intended to meet the requirements of Section 422 of the Code.

 

(q)  “Involuntary Termination Without Cause” means the dismissal, or the request
for the resignation, of a Participant by either (i) a court order, order of any
court-appointed liquidator or trustee of the Company, or the order or request of
any creditors’ committee of the Company constituted under the federal bankruptcy
laws, provided that such order or request contains no specific reference to
actions or omissions that would constitute Cause; or (ii) a duly authorized
corporate officer of the Company or any Subsidiary, or by the Board, for any
reason other than for Cause.

 

(r)  “Named Executive Officer” means a Participant who is considered a “covered
employee” within the meaning of Section 162(m) of the Code.

 

(s)  “Nonqualified Stock Option” or “NSO” means an option to purchase shares of
Common Stock granted under Article 6, and which is not intended or otherwise
fails to meet the requirements of Section 422 of the Code.

 

2



--------------------------------------------------------------------------------

(t)  “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

(u)  “Option Price” means the price at which a share of Common Stock may be
purchased by a Participant pursuant to an Option, as determined by the Committee
in accordance with Article 6.

 

(v)  “Participant” means an Employee or consultant who performs services for the
Company or a Subsidiary who has been granted an Award under the Plan which is
outstanding.

 

(w)  “Performance Award” means an Award granted under Article 10 which is
subject to the attainment of one or more Performance Goals during a Performance
Period, as established by the Committee in its discretion.

 

(x)  “Performance Goals” means the criteria and objectives designated by the
Committee that must be met during the Performance Period as a condition of the
Participant’s receipt of a Performance Award, as described in Section 10.1(b)
hereof.

 

(y)  “Performance Period” means the period designated by the Committee during
which the Performance Goals with respect to a Performance Award will be
measured.

 

(z)  “Plan” means this Sonic Automotive, Inc. 2004 Stock Incentive Plan, as
amended from time to time.

 

(aa)  “Restricted Period” means the period beginning on the grant date of an
Award of Restricted Stock and ending on the date the shares of Common Stock
subject to such Award are no longer restricted and subject to forfeiture.

 

(bb)  “Restricted Stock” means a share of Common Stock granted in accordance
with the terms of Article 8, which Common Stock is nontransferable and subject
to a substantial risk of forfeiture and such other restrictions as determined by
the Committee.

 

(cc)  “Restricted Stock Unit” means the right to receive a share of Common Stock
(or the value of a share of Common Stock) in the future granted in accordance
with the terms of Article 8, which right is nontransferable and subject to a
substantial risk of forfeiture and such other restrictions as determined by the
Committee.

 

(dd)  “SAR” means a stock appreciation right granted pursuant to Article 7.

 

(ee)  “Stock Award” means an equity-based award granted pursuant to Article 9.

 

(ff)  “Subsidiary” means a corporation, partnership, limited liability company,
joint venture or other entity in which the Company directly or indirectly
controls more than 50% of the voting power or equity or profits interests;
provided, that for purposes of Incentive Stock Options, Subsidiary means a
“subsidiary corporation” within the meaning of Section 424(f) of the Code.

 

(gg)  “Ten Percent Stockholder” means a Participant who owns (directly or by
attribution within the meaning of Section 424(d) of the Code) stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, any Subsidiary or a parent of the Company.

 

(hh)  “Termination of Service” means the termination of a Participant’s service
with the Company and its Subsidiaries as an Employee or consultant for any
reason other than a change in the capacity in which the Participant renders
service to the Company or a Subsidiary or a transfer between or among the
Company and its Subsidiaries. Unless otherwise determined by the Committee, an
Employee shall be considered to have incurred a Termination of Service if his or
her employer ceases to be a Subsidiary. All determinations relating to whether a
Participant has incurred a Termination of Service and the effect thereof shall
be made by the Committee in its discretion, including whether a leave of absence
shall constitute a Termination of Service, subject to applicable law.

 

3



--------------------------------------------------------------------------------

ARTICLE 3.    ADMINISTRATION

 

3.1    Authority of the Committee.    Subject to the provisions of the Plan, the
Committee shall have full and exclusive power to select the individuals to whom
Awards may from time to time be granted under the Plan; determine the size and
types of Awards; determine the terms, restrictions and conditions of Awards in a
manner consistent with the Plan (including, but not limited to, the number of
shares of Common Stock subject to an Award, vesting or other exercise conditions
applicable to an Award, the duration of an Award, and restrictions on
transferability of an Award and any shares of Common Stock issued thereunder);
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; establish, amend or waive rules and regulations for the Plan’s
administration; delegate administrative responsibilities under the Plan and
(subject to the provisions of Article 12) amend the terms and conditions of any
outstanding Award to the extent such terms and conditions are within the
discretion of the Committee, including accelerating the time any Option or SAR
may be exercised, waiving restrictions and conditions on Awards and establishing
different terms and conditions relating to the effect of a Termination of
Service. The Committee also shall have the absolute discretion to make all other
determinations which may be necessary or advisable in the Committee’s opinion
for the administration of the Plan.

 

3.2    Decisions Binding.    All determinations, decisions and interpretations
made by the Committee pursuant to the provisions of the Plan and all related
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, the Company’s stockholders, and Participants and their
estates and beneficiaries.

 

3.3    Indemnification.    In addition to such other rights they may have as
Directors or members of the Committee, each person who is or shall have been a
member of the Committee shall be indemnified and held harmless by the Company
against any loss, cost, liability or expense (including settlement amounts paid
with the approval of the Committee) that may be imposed upon or reasonably
incurred by the Committee member in connection with or resulting from any claim,
action, suit or proceeding in which the member may be a party or otherwise
involved by reason of any action taken or failure to act under or in connection
with the Plan or any Award, except with respect to matters as to which the
Committee member has been grossly negligent or engaged in willful misconduct;
provided, however, that the member shall give the Company an opportunity, at its
own expense, to handle and defend the same before the member undertakes to
handle and defend it on the member’s own behalf.

 

ARTICLE 4.    STOCK SUBJECT TO THE PLAN

 

4.1    Stock Available Under the Plan.    Subject to adjustments as provided in
Section 4.3, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards under the Plan is 2,000,000 shares. Shares of Common Stock
issued under the Plan may be shares of original issuance, shares held in the
treasury of the Company or shares purchased in the open market or otherwise.
Shares of Common Stock covered by Awards which expire or are forfeited or
canceled for any reason or which are settled in cash shall be available for
further Awards under the Plan.

 

4.2    Award Limits.    Notwithstanding any provision in the Plan to the
contrary, the following limitations shall apply (subject to adjustment as
provided in Section 4.3):

 

(a)  Individual Option and SAR Limit.    No Participant shall be granted, during
any one calendar year, Options and/or SARs (whether such SARs may be settled in
shares of Common Stock, cash or a combination thereof) covering in the aggregate
more than 500,000 shares of Common Stock.

 

(b)  Individual Limit on Other Awards.    With respect to any Awards other than
Options and SARs, no Participant shall be granted, during any one calendar year,
such Awards (whether such Awards may be settled in shares of Common Stock, cash
or a combination thereof) consisting of, covering or relating to in the
aggregate more than 250,000 shares of Common Stock.

 

4.3    Adjustments.    In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation or similar
transaction or other change in corporate capitalization affecting the Common
Stock, unless the Committee should determine otherwise, corresponding
adjustments or substitutions, as applicable, shall be made to the maximum number
and kind of shares of Common Stock which may be issued under the Plan set forth
in Section 4.1, the number of shares of Common Stock subject to the Award limits
set forth in Section 4.2 and in the number, kind and price of shares of Common
Stock subject to outstanding Awards granted under the Plan. In addition, the
Committee, in its discretion, shall make such similar adjustments as described
above in the event of any corporate transaction to which Section 424(a) of

 

4



--------------------------------------------------------------------------------

the Code applies or such other event which in the judgment of the Committee
necessitates an adjustment as may be determined to be appropriate and equitable
by the Committee. Notwithstanding the foregoing, the number of shares of Common
Stock subject to any Award shall always be a whole number and the Committee, in
its discretion, shall make such adjustments as are necessary to eliminate
fractional shares that may result from any adjustments made pursuant hereto.
Except as expressly provided herein, the issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock subject to an outstanding
Award.

 

ARTICLE 5.    ELIGIBILITY AND PARTICIPATION

 

Awards under the Plan may be granted to Employees and consultants providing
services to the Company or a Subsidiary (provided such consultants render bona
fide services not in connection with the offer and sale of securities in a
capital-raising transaction) as selected by the Committee. In determining the
individuals to whom such an Award shall be granted and the terms and conditions
of such Award, the Committee may take into account any factors it deems
relevant, including the duties of the individual, the Committee’s assessment of
the individual’s present and potential contributions to the success of the
Company or its Subsidiaries and such other factors as the Committee shall deem
relevant in connection with accomplishing the purposes of the Plan. Subject to
the Award limits set forth in Section 4.2, a Participant may be granted more
than one Award under the Plan.

 

ARTICLE 6.    STOCK OPTIONS

 

6.1    Stock Options.    Subject to the provisions of the Plan, the Committee
may grant Options upon the following terms and conditions:

 

(a)  Award Agreement.    Each grant of an Option shall be evidenced by an Award
Agreement in such form as the Committee may from time to time approve. The Award
Agreement shall specify the number of shares of Common Stock to which the Option
pertains, whether the Option is an ISO or a NSO, the Option Price, the term of
the Option, the conditions upon which the Option shall become vested and
exercisable, and such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine. ISOs may be granted
only to Employees of the Company or a Subsidiary.

 

(b)  Option Price.    The Option Price per share of Common Stock shall be
determined by the Committee, but shall not be less than the Fair Market Value
per share of Common Stock on the date of grant of the Option. In the case of an
ISO granted to a Ten Percent Stockholder, the Option Price per share of Common
Stock shall not be less than 110% of the Fair Market Value per share of Common
Stock on the date of grant of the Option. Notwithstanding the foregoing, an
Option may be granted with an Option Price per share of Common Stock less than
that set forth above if such Option is granted pursuant to an assumption of, or
substitution for, another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

(c)  Exercise of Options.    An Option shall be exercisable in whole or in part
(including periodic installments) at such time or times, and subject to such
restrictions and conditions, as the Committee shall determine. Except as
otherwise provided in the Award Agreement, the right to purchase shares of
Common Stock under the Option that become exercisable in periodic installments
shall be cumulative so that such shares of Common Stock (or any part thereof)
may be purchased at any time thereafter until the expiration or termination of
the Option.

 

(d)  Option Term.    The term of an Option shall be determined by the Committee,
but in no event shall an ISO be exercisable more than ten years from the date of
its grant or in the case of any ISO granted to a Ten Percent Stockholder, more
than five years from the date of its grant.

 

(e)  Termination of Service.    Except to the extent an Option remains
exercisable as provided below or as otherwise set forth in the Award Agreement,
an Option shall immediately terminate upon the Participant’s Termination of
Service with the Company and its Subsidiaries for any reason.

 

(i)  General Rule.    In the event that a Participant incurs a Termination of
Service for any reason other than Cause, Involuntary Termination Without Cause,
or his death or Disability, the Participant may exercise an Option to the extent
that the Participant was entitled to exercise such Option as of the date of
termination, but only within

 

5



--------------------------------------------------------------------------------

such period of time ending on the earlier of (1) 60 days following such
Termination of Service or (2) the expiration of the term of the Option as set
forth in the Award Agreement.

 

(ii)  Involuntary Termination Without Cause.    In the event that a Participant
incurs a Termination of Service that constitutes an Involuntary Termination
Without Cause, the Participant may exercise an Option to the extent that the
Participant was entitled to exercise such Option as of the date of termination,
but only within such period of time ending on the earlier of (1) 90 days
following such Termination of Service or (2) the expiration of the term of the
Option as set forth in the Award Agreement.

 

(iii)  Disability.    In the event that a Participant incurs a Termination of
Service as a result of the Participant’s Disability, the Participant may
exercise an Option to the extent that the Participant was entitled to exercise
such Option as of the date of termination, but only within such period of time
ending on the earlier of (1) one year following such Termination of Service or
(2) the expiration of the term of the Option as set forth in the Award
Agreement.

 

(iv)  Death.    In the event that a Participant’s Termination of Service is
caused by the Participant’s death, or in the event of the Participant’s death
following the Participant’s Termination of Service but during the exercise
period following termination described in subparagraph (i), (ii) or (iii) above,
as applicable, then an Option may be exercised to the extent the Participant was
entitled to exercise such Option as of the date of death by the person or
persons to whom the Participant’s rights to exercise the Option passed by will
or the laws of descent and distribution (or by the executor or administrator of
the Participant’s estate), but only within the period ending on the earlier of
(1) one year following the date of death or (2) the expiration of the term of
the Option as set forth in the Award Agreement.

 

(f)  ISO Limitation.    To the extent that the aggregate Fair Market Value
(determined as of the date of grant) of the shares of Common Stock with respect
to which ISOs are exercisable for the first time during any calendar year (under
all plans of the Company and its Subsidiaries) exceeds $100,000 or such other
applicable limitation set forth in Section 422 of the Code or any regulations
thereunder, such ISOs shall be treated as NSOs. The determination of which ISOs
shall be treated as NSOs generally shall be based on the order in which such
ISOs were granted and shall be determined by the Committee in accordance with
applicable rules and regulations.

 

(g)  Payment.    Options shall be exercised by the delivery of a written notice
of exercise to the Company, specifying the number of shares of Common Stock with
respect to which the Option is to be exercised, accompanied by the aggregate
Option Price for the shares of Common Stock. The aggregate Option Price shall be
payable to the Company in full in cash or cash equivalent acceptable to the
Company, or if approved by the Committee, by tendering previously acquired
shares of Common Stock (or delivering a certification of ownership of such
shares) having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price (provided that the shares of Common Stock either were
purchased on the open market or have been held by the Participant for a period
of at least six months (unless such six-month period is waived by the
Committee)), a combination of the foregoing, or by any other means which the
Company determines to be consistent with the Plan’s purpose and applicable law
(including the tendering of Awards having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price, as determined by the
Committee).

 

(h)  Transfer Restrictions.    Except as otherwise set forth herein, Options may
not be sold, transferred, pledged, assigned, alienated, hypothecated or disposed
of in any manner other than by will or the laws of descent and distribution, and
Options shall be exercisable during the Participant’s lifetime only by the
Participant (or, to the extent permitted by applicable law, the Participant’s
guardian or legal representative in the event of the Participant’s legal
incapacity). Notwithstanding the foregoing, the Committee, in its absolute
discretion, may permit a Participant to transfer NSOs, in whole or in part, for
no consideration to (1) one or more Family Members; (2) a trust in which Family
Members have more than 50% of the beneficial interest; (3) a foundation in which
Family Members (or the Participant) control the management of assets; or (4) any
other entity in which Family Members (or the Participant) own more than 50% of
the voting interests; provided, that such transfer is permitted under applicable
tax laws and Rule 16b-3 of the Exchange Act as in effect from time to time. In
all cases, the Committee must be notified in advance in writing of the terms of
any proposed transfer to a permitted transferee and such transfers may occur
only with the consent of and subject to the rules and conditions imposed by the
Committee. The transferred NSOs shall continue to be subject to the

 

6



--------------------------------------------------------------------------------

same terms and conditions in the hands of the transferee as were applicable
immediately prior to the transfer (including the provisions of the Plan and
Award Agreement relating to the expiration or termination of the NSOs). The NSOs
shall be exercisable by the permitted transferee only to the extent and for the
periods specified herein and in any applicable Award Agreement.

 

(i)  No Stockholder Rights.    No Participant shall have any rights as a
stockholder with respect to shares of Common Stock subject to the Participant’s
Option until the issuance of such shares to the Participant pursuant to the
exercise of such Option.

 

ARTICLE 7.    STOCK APPRECIATION RIGHTS

 

7.1    Grants of SARs.    Subject to the provisions of the Plan, the Committee
may grant SARs upon the following terms and conditions:

 

(a)  Award Agreement.    Each grant of a SAR shall be evidenced by an Award
Agreement in such form as the Committee may from time to time approve. The Award
Agreement shall specify the number of shares of Common Stock to which the SAR
pertains, the term of the SAR, the conditions upon which the SAR shall become
vested and exercisable, and such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.
The Committee may grant SARs in tandem with or independently from Options.

 

(b)  Initial Value of SARs.    The Committee shall assign an initial value to
each SAR, provided that the initial value may not be less than the aggregate
Fair Market Value on the date of grant of the shares of Common Stock to which
the SAR pertains.

 

(c)  Exercise of SARs.    A SAR shall be exercisable in whole or in part
(including periodic installments) at such time or times, and subject to such
restrictions and conditions, as the Committee shall determine. Notwithstanding
the foregoing, in the case of a SAR that is granted in tandem with an Option,
the SAR may be exercised only with respect to the shares of Common Stock for
which its related Option is then exercisable. The exercise of either an Option
or a SAR that are granted in tandem shall result in the termination of the other
to the extent of the number of shares of Common Stock with respect to which such
Option or SAR is exercised.

 

(d)  Term of SARs.    The term of a SAR granted independently from an Option
shall be determined by the Committee, but in no event shall such a SAR be
exercisable more than ten years from the date of its grant. A SAR granted in
tandem with an Option shall have the same term as the Option to which it
relates.

 

(e)  Termination of Service.    In the event that a Participant incurs a
Termination of Service, the Participant’s SARs shall terminate in accordance
with the provisions specified in Article 6 with respect to Options.

 

(f)  Payment of SAR Value.    Upon the exercise of a SAR, a Participant shall be
entitled to receive (i) the excess of the Fair Market Value on the date of
exercise of the shares of Common Stock with respect to which the SAR is being
exercised, over (ii) the initial value of the SAR on the date of grant, as
determined in accordance with Section 7.1(b) above. Notwithstanding the
foregoing, the Committee may specify in an Award Agreement that the amount
payable upon the exercise of a SAR shall not exceed a designated amount. At the
Committee’s discretion, the amount payable as a result of the exercise of a SAR
may be settled in cash, shares of Common Stock of equivalent value, or a
combination of cash and Common Stock. A fractional share of Common Stock shall
not be deliverable upon the exercise of a SAR, but a cash payment shall be made
in lieu thereof.

 

(g)  Nontransferability.    Except as otherwise set forth herein, SARs granted
under the Plan may not be sold, transferred, pledged, assigned, alienated,
hypothecated or disposed of in any manner other than by will or the laws of
descent and distribution, and SARs shall be exercisable during the Participant’s
lifetime only by the Participant (or, to the extent permitted by applicable law,
the Participant’s guardian or legal representative in the event of the
Participant’s legal incapacity). Notwithstanding the foregoing, the Committee,
in its absolute discretion, may permit a Participant to transfer SARs, in whole
or in part, for no consideration to (i) one or more Family Members; (ii) a trust
in which Family Members have more than 50% of the beneficial interest; (iii) a
foundation in which Family Members (or the Participant) control the management
of assets; or (iv) any other entity in which Family Members (or the Participant)
own more than

 

7



--------------------------------------------------------------------------------

50% of the voting interests; provided, that such transfer is permitted under
applicable tax laws and Rule 16b-3 of the Exchange Act as in effect from time to
time. In all cases, the Committee must be notified in advance in writing of the
terms of any proposed transfer to a permitted transferee and such transfers may
occur only with the consent of and subject to the rules and conditions imposed
by the Committee. The transferred SARs shall continue to be subject to the same
terms and conditions in the hands of the transferee as were applicable
immediately prior to the transfer (including the provisions of the Plan and
Award Agreement relating to the expiration or termination of the SARs). The SARs
shall be exercisable by the permitted transferee only to the extent and for the
periods specified herein and in any applicable Award Agreement.

 

(h)  No Stockholder Rights.    No Participant shall have any rights as a
stockholder of the Company with respect to shares of Common Stock subject to a
SAR until the issuance of shares (if any) to the Participant pursuant to the
exercise of such SAR.

 

ARTICLE 8.    RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

8.1    Grants of Restricted Stock and Restricted Stock Units.    Subject to the
provisions of the Plan, the Committee may grant Restricted Stock and/or
Restricted Stock Units upon the following terms and conditions:

 

(a)  Award Agreement.    Each grant of Restricted Stock or Restricted Stock
Units shall be evidenced by an Award Agreement in such form as the Committee may
from time to time approve. The Award Agreement shall specify the number of
shares with respect to which the Restricted Stock or Restricted Stock Units are
granted, the Restricted Period, the conditions upon or the time at which the
Restricted Period shall lapse, and such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.

 

(b)  Purchase Price.    The Committee shall determine the purchase price, if
any, to be paid for each share of Restricted Stock or each Restricted Stock
Unit, subject to such minimum consideration as may be required by applicable
law.

 

(c)  Nontransferability.    Except as otherwise set forth in the Award
Agreement, shares of Restricted Stock and Restricted Stock Units may not be
sold, transferred, pledged, assigned, alienated, hypothecated or disposed of in
any manner until the end of the Restricted Period applicable to such shares and
the satisfaction of any and all other conditions prescribed by the Committee.

 

(d)  Other Restrictions.    The Committee may impose such conditions and
restrictions on the grant or vesting of Restricted Stock and Restricted Stock
Units as it determines, including but not limited to restrictions based upon the
occurrence of a specific event, continued service for a period of time or other
time-based restrictions, or the achievement of financial or other business
objectives (including the Performance Goals described in Section 10.1(b)). The
Committee may provide that such restrictions may lapse separately or in
combination at such time or times and with respect to all shares of Restricted
Stock and Restricted Stock Units or in installments or otherwise as the
Committee may deem appropriate.

 

(e)  Settlement of Restricted Stock Units.    After the expiration of the
Restricted Period and all conditions and restrictions applicable to Restricted
Stock Units have been satisfied or lapsed, the Participant shall be entitled to
receive the then Fair Market Value of the shares of Common Stock with respect to
which the Restricted Stock Units were granted. Such amount shall be paid in
cash, shares of Common Stock or a combination thereof as determined by the
Committee.

 

(f)  Section 83(b) Election.    If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to Restricted Stock, the Participant
shall be required to promptly file a copy of such election with the Company as
required under Section 83(b) of the Code.

 

(g)  Termination of Service.    Notwithstanding anything herein to the contrary
and except as otherwise determined by the Committee, in the event of the
Participant’s Termination of Service prior to the expiration of the Restricted
Period, all shares of Restricted Stock and Restricted Stock Units with respect
to which the applicable restrictions have not yet lapsed shall be forfeited.

 

8



--------------------------------------------------------------------------------

(h)  Stockholder Rights.

 

(i)  Restricted Stock.    Except to the extent otherwise provided by the
Committee, a Participant that has been granted Restricted Stock shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
the right to vote such Restricted Stock and the right to receive dividends, if
and when declared by the Board of Directors, provided, that the Committee may
require that any cash dividends shall be automatically reinvested in additional
shares of Restricted Stock.

 

(ii)    Restricted Stock Units.    A Participant shall have no voting or other
stockholder rights or ownership interest in shares of Common Stock with respect
to which Restricted Stock Units are granted. Notwithstanding the foregoing, if
the Board of Directors declares a dividend with respect to the Common Stock, the
Committee may, in its discretion, determine that Participants receive dividend
equivalents with respect to their Restricted Stock Units. The Committee may
determine the form of such dividend equivalents, which may include cash or
Restricted Stock Units.

 

(iii)  Adjustments and Dividends Subject to Plan.    With respect to any shares
of Restricted Stock or Restricted Stock Units received as a result of
adjustments under Section 4.3 hereof and also any shares of Common Stock,
Restricted Stock or Restricted Stock Units that result from dividends declared
on the Common Stock, the Participant shall have the same rights and privileges,
and be subject to the same restrictions, as are set forth in this Article 8
except to the extent the Committee otherwise determines.

 

(i)  Issuance of Restricted Stock.    A grant of Restricted Stock may be
evidenced in such manner as the Committee shall deem appropriate, including
without limitation, book-entry registration or the issuance of a stock
certificate (or certificates) representing the number of shares of Restricted
Stock granted to the Participant, containing such legends as the Committee deems
appropriate and held in custody by the Company or on its behalf, in which case
the grant of Restricted Stock shall be accompanied by appropriate stop-transfer
instructions to the transfer agent for the Common Stock, until (1) the
expiration or termination of the Restricted Period for such shares of Restricted
Stock and the satisfaction of any and all other conditions prescribed by the
Committee or (2) the forfeiture of such shares of Restricted Stock. The
Committee may require a Participant to deliver to the Company a stock power,
endorsed in blank, relating to the shares of Restricted Stock to be held in
custody by or for the Company.

 

ARTICLE 9.    STOCK AWARDS

 

The Committee may grant other types of Stock Awards that involve the issuance of
shares of Common Stock or that are valued by reference to shares of Common
Stock, including but not limited to the grant of shares of Common Stock or the
right to acquire or purchase shares of Common Stock. Stock Awards shall be
evidenced by an Award Agreement in such form as the Committee may from time to
time approve. The Award Agreement shall specify the number of shares of Common
Stock to which the Stock Award pertains, the form in which the Stock Award shall
be paid and such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.

 

ARTICLE 10.    PERFORMANCE AWARDS

 

10.1    Performance Awards.    Subject to the terms of the Plan, the Committee
may designate an Award of Restricted Stock or Restricted Stock Units or a Stock
Award as a Performance Award based upon a determination that the Participant is
or may become a Named Executive Officer and the Committee wishes such Awards to
qualify for the exemption from the limitation on deductibility imposed by
Section 162(m) of the Code. Performance Awards shall be contingent upon the
attainment of one or more Performance Goals. The provisions of this Article 10
shall control to the extent inconsistent with Articles 8 and 9 and such
Performance Awards shall be subject to the following terms and conditions:

 

(a)  Award Agreement.    Each grant of a Performance Award shall be evidenced by
an Award Agreement in such form as the Committee may from time to time approve.
The Award Agreement shall specify the number of shares of Common Stock to which
the Performance Award pertains, the Performance Goals applicable to such
Performance Award, the length of the Performance Period, and such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine.

 

9



--------------------------------------------------------------------------------

(b)  Performance Goals.    The Committee shall establish one or more Performance
Goals for the Participant that are objectively determinable (i.e., such that a
third party with knowledge of the relevant facts could determine whether the
goals have been met). Such Performance Goals must be established in writing by
the Committee within ninety (90) days after the beginning of the Performance
Period (or, if earlier, by the date on which 25% of the Performance Period has
elapsed) or within such other time period prescribed by Section 162(m) of the
Code and the regulations thereunder; provided, that achievement of the
Performance Goals must be substantially uncertain at the time they are
established. The Performance Goals shall be based on one or more of the
following, as determined in the sole discretion of the Committee: stock price;
earnings per share; net earnings; operating or other earnings; profits;
revenues; net cash flow; financial return ratios; stockholder return; return on
equity; return on investment; return on net assets; debt rating; sales; expense
reduction levels; growth in assets, sales, or market share; or strategic
business objectives based on meeting specified revenue goals, market penetration
goals, customer satisfaction goals, geographic business expansion goals, cost
targets, or goals relating to acquisitions or divestitures. Performance Goals
may be based on the performance of the Company, based on the Participant’s
division, business unit or employing Subsidiary, based on the performance of one
or more divisions, business units or Subsidiaries, based on the performance of
the Company and its Subsidiaries as a whole, or based on any combination of the
foregoing. Performance Goals may be either absolute in their terms or relative.
Performance Goals may provide for the inclusion or exclusion of items such as
the effect of unusual charges or income items or other events, including
acquisitions or dispositions of businesses or assets, restructurings, reductions
in force, or changes in accounting principles or tax laws. The Committee also
may establish subjective Performance Goals for Participants, provided that for
Named Executive Officers, the subjective Performance Goals may be used only to
reduce, and not increase, the Performance Award otherwise payable under the
Plan.

 

(c)  Payment.    Prior to the vesting, payment or delivery, as the case may be,
of a Performance Award, the Committee shall certify in writing the extent to
which the applicable Performance Goals and any other material terms of the
Performance Award have been achieved or exceeded for the applicable Performance
Period. In no event may the Committee waive achievement of the Performance Goal
requirements for a Named Executive Officer except in its discretion in the case
of the death or Disability of the Participant or as otherwise provided in
Article 11 with respect to a Change in Control. Notwithstanding anything herein
to the contrary, the maximum cash payment that may paid during a calendar year
to a Participant pursuant to a Performance Award shall be $2,000,000.

 

(d)  Code Section 162(m).    The Committee shall have the power to impose such
other restrictions on Performance Awards as it may deem necessary or appropriate
to ensure that such Performance Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code and the regulations thereunder.

 

ARTICLE 11.    CHANGE IN CONTROL

 

11.1    Impact on Options, SARs and Stock Awards.    Notwithstanding any other
provision of the Plan, all outstanding Options, SARs and Stock Awards (other
than Stock Awards that have been designated as Performance Awards) shall become
fully vested and exercisable on and after (a) the date of consummation of a
tender offer or exchange offer that constitutes a Change in Control or (b) the
third business day prior to the effective date of any other Change in Control.

 

11.2    Impact on Restricted Stock and Restricted Stock
Units.    Notwithstanding any other provision of the Plan, all Awards of
Restricted Stock and Restricted Stock Units (other than those that have been
designated as Performance Awards) shall be deemed vested, all restrictions shall
be deemed lapsed, all terms and conditions shall be deemed satisfied and the
Restricted Period with respect thereto shall be deemed to have ended as of (a)
the date of consummation of a tender offer or exchange offer that constitutes a
Change in Control or (b) the third business day prior to the effective date of
any other Change in Control.

 

11.3    Performance Awards.    All Performance Awards earned and outstanding as
of the date of the Change in Control shall be payable in full within 30 days
following the Change in Control. Any remaining Performance Awards shall be
accelerated and deemed to have been fully earned as of the date of the Change in
Control, with a pro rata settlement of the Performance Award to be made within
30 days following the Change in Control based upon an assumed achievement of the
applicable Performance Goals and the length of time within the Performance
Period that has elapsed prior to the Change in Control.

 

10



--------------------------------------------------------------------------------

ARTICLE 12.    AMENDMENT, SUSPENSION AND TERMINATION

 

12.1    Amendment, Suspension and Termination of Plan.    The Board may at any
time, and from time to time, amend, suspend or terminate the Plan in whole or in
part; provided, that no amendment, suspension or termination shall be effective
unless approved by the stockholders of the Company (a) to the extent stockholder
approval is necessary to satisfy the applicable requirements of the Code
(including, but not limited to, Sections 162(m) and 422 thereof), the Exchange
Act or Rule 16b-3 thereunder, any New York Stock Exchange, Nasdaq or securities
exchange listing requirements or any other law or regulation; (b) if such
amendment is intended to allow the Option Price of outstanding Options to be
reduced by repricing or replacing such Options; or (c) to the extent the Board
determines, in its discretion, that stockholder approval is desirable even if
such stockholder approval is not expressly required by the Plan or applicable
law or regulation. Unless sooner terminated by the Board, the Plan shall
terminate ten years from the date the Plan is adopted by the Board. No further
Awards may be granted after the termination of the Plan, but the Plan shall
remain effective with respect to any outstanding Awards previously granted. No
amendment, suspension or termination of the Plan shall adversely affect in any
material way the rights of a Participant under any outstanding Award without the
Participant’s consent.

 

12.2    Amendment of Awards.    Subject to Section 12.1 above, the Committee may
at any time amend the terms of an Award previously granted to a Participant, but
no such amendment shall adversely affect in any material way the rights of the
Participant without the Participant’s consent.

 

ARTICLE 13.    WITHHOLDING

 

13.1    Tax Withholding in General.    The Company shall have the power and the
right to deduct or withhold from cash payments or other property to be paid to
the Participant, or require a Participant to remit to the Company or a
Subsidiary, an amount sufficient to satisfy federal, state and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising in connection with an Award under this
Plan. The Company shall not be required to issue any shares of Common Stock or
settle any Awards payable hereunder until such withholding requirements have
been satisfied.

 

13.2    Share Withholding and Remittance.    With respect to withholding
required upon the exercise of Options, or upon any other taxable event arising
as a result of Awards granted hereunder which are to be paid in the form of
shares of Common Stock, the Company may withhold from an Award, or the
Participant may remit, subject to applicable law (including Rule 16b-3 under the
Exchange Act), shares of Common Stock having a Fair Market Value on the date the
tax is to be determined of no more than the minimum statutory total tax which
could be imposed on the transaction. All such elections shall be made in
accordance with procedures established by the Committee and/or the Company.
Notwithstanding the foregoing, the Committee and/or the Company shall have the
right to restrict a Participant’s ability to satisfy tax obligations through
share withholding as they may deem necessary or appropriate.

 

ARTICLE 14.    GENERAL PROVISIONS

 

14.1    Restrictions on Stock Ownership/Legends.    The Committee, in its
discretion, may establish guidelines applicable to the ownership of any shares
of Common Stock acquired pursuant to the exercise of an Option or SAR or in
connection with any other Award under this Plan as it may deem desirable or
advisable, including, but not limited to, time-based or other restrictions on
transferability regardless of whether or not the Participant is otherwise vested
in such Common Stock. All stock certificates representing shares of Common Stock
issued pursuant to this Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable and the Committee may
cause any such certificates to have legends affixed thereto to make appropriate
references to any applicable restrictions.

 

14.2    No Employment Rights.    Nothing in the Plan or any Award Agreement
shall confer upon any Participant any right to continue in the employ or service
of the Company or a Subsidiary nor interfere with or limit in any way the right
of the Company or a Subsidiary to terminate any Participant’s employment by, or
performance of services for, the Company or Subsidiary at any time for any
reason.

 

14.3    No Participation Rights.    No person shall have the right to be
selected to receive an Award under this Plan and there is no requirement for
uniformity of treatment among Participants.

 

14.4    Unfunded Plan.    To the extent that any person acquires a right to
receive Common Stock or cash payments under the Plan, such right shall be only
contractual in nature unsecured by any assets of the Company or a Subsidiary.

 

11



--------------------------------------------------------------------------------

Neither the Company nor any Subsidiary shall be required to segregate any
specific funds, assets or other property with respect to any Awards under this
Plan.

 

14.5    Restrictions on Transferability.    Except as otherwise provided herein
or in an Award Agreement, no Award or any shares of Common Stock subject to an
Award which have not been issued, or as to which any applicable restrictions
have not lapsed, may be sold, transferred, pledged, assigned, alienated,
hypothecated or disposed of in any manner. Any attempt to transfer an Award or
such shares of Common Stock in violation of the Plan or an Award Agreement shall
relieve the Company and its Subsidiaries from any obligations to the Participant
thereunder.

 

14.6    Requirements of Law.    The granting of Awards and the issuance of
shares of Common Stock under the Plan shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. With respect to Participants
who are subject to Section 16 of the Exchange Act, this Plan is intended to
comply with all provisions of Rule 16b-3 or any successor rule under the
Exchange Act, unless determined otherwise by the Committee.

 

14.7    Approvals and Listing.    The Company shall not be required to grant,
issue or settle any Awards or issue any certificate or certificates for shares
of Common Stock under the Plan prior to (a) obtaining any required approval from
the stockholders of the Company; (b) obtaining any approval from any
governmental agency which the Company shall, in its discretion, determine to be
necessary or advisable; (c) the admission of such shares of Common Stock to
listing on any national securities exchange on which the Company’s Common Stock
may be listed; and (d) the completion of any registration or other qualification
of such shares of Common Stock under any state or federal law or ruling or
regulation of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable. The Company may require that
any recipient of an Award make such representations and agreements and furnish
such information as it deems appropriate to assure compliance with the foregoing
or any other applicable legal requirement. Notwithstanding the foregoing, the
Company shall not be obligated at any time to file or maintain a registration
statement under the Securities Act of 1933, as amended, or to effect similar
compliance under any applicable state laws with respect to the Common Stock that
may be issued pursuant to this Plan.

 

14.8    Compliance with Code Section 162(m).    It is intended that the Plan
comply fully with and meet all of the requirements of Section 162(m) of the Code
with respect to Options and SARs granted hereunder. At all times when the
Committee determines that compliance with the performance-based compensation
exception under Section 162(m) of the Code is required or desired, all
Performance Awards granted under this Plan also shall comply with the
requirements of Section 162(m) of the Code, and the Plan must be resubmitted to
the stockholders of the Company as necessary to enable Performance Awards to
qualify as performance-based compensation thereunder (which rules currently
require that the stockholders reapprove the Plan no later than the first
stockholders meeting that occurs in the fifth year following the year in which
the stockholders previously approved the Plan). In addition, in the event that
changes are made to Section 162(m) of the Code to permit greater flexibility
with respect to any Award or Awards under the Plan, the Committee may make any
adjustments it deems appropriate. The Committee may, in its discretion,
determine that it is advisable to grant Awards that shall not qualify as
“performance-based compensation” and may grant Awards without satisfying the
requirements of Section 162(m) of the Code.

 

14.9    Other Corporate Actions.    Nothing contained in the Plan shall be
construed to limit the authority of the Company to exercise its corporate rights
and powers, including, but not by way of limitation, the right of the Company to
adopt other compensation arrangements or the right of the Company to authorize
any adjustment, reclassification, reorganization, or other change in its capital
or business structure, any merger or consolidation of the Company, the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its business or assets.

 

14.10    Gender and Number.    Except where otherwise indicated by the context,
any masculine term used herein shall also include the feminine, and the plural
shall include the singular and the singular shall include the plural.

 

14.11    Severability.    The invalidity or unenforceability of any particular
provision of this Plan shall not affect the other provisions hereof, and the
Committee may elect in its discretion to construe such invalid or unenforceable
provision in a manner which conforms to applicable law or as if such provision
was omitted.

 

14.12    Governing Law.    To the extent not preempted by federal law, the Plan,
and all Award Agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of North Carolina (excluding the principles of
conflict of law thereof).

 

12